 In the Matter of H. PAUL PRIGG, AN INDIVIDUAL,DOING BUSINESSUNDERTHE NAME AND STYLE OF PRIGG BOAT WORKSandINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OF AMERICA, C. I. O.Case No. 10-C-1660.-Decided June 27,19-116DECISIONANDORDEROn July 21, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that the respondent cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the respondentfiled exceptions to the Intermediate Report.On May 28, 1946, theBoard, at Washington, D. C., heard oral argument, in which therespondent participated.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board, has considered the Intermediate Report, therespondent's exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following modifications, exceptions,and additions :1.We agree with the Trial Examiner's finding that the respondentdiscriminated in regard to the hire and tenure of employment ofKenneth Ekelberry, Henry Berry, D. H. Wood, J. P. Wood, H. P.Belknap, P. G. Watton, and Joe Craig in violation of Section 8 (3) ofthe Act.In addition to the Trial Examiner's subsidiary findings, wefind upon the entire record that the union activities of these sevenemployees were known to the respondent at the time of the discrimina-tion against them. In addition to the factors indicating such knowl-edge, set forth in the Intermediate Report, we particularly base ourfinding that the respondent had such knowledge upon the circum-stance, not mentioned in the Intermediate Report, that employee D.H.Wood obtained from employees J. P. Wood, H. P. Belknap, G.Watton, and Joe Craig their signatures to union cards in the presence69 N L. R B., No.11.q7701592--47-vol. 69--8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Foreman Anderson,a management representative,before the re-spondent transferred those five employees to work at Johnson's, re-ferred to in the Intermediate Report, and the further circumstancethat, after completion of the work at Johnson's,the respondentretained in employment the only three non-union employees who hadbeen transfered to work at Johnson's but none of the six transfereeswho were union adherents.2.We do not adopt the Trial Examiner'sfindings that Berry'sassignment to work at Johnson's yard did not constitute reinstatementto his former or a substantially equivalent position and that the trans-fer of the other five employees' to Johnson's yard effected a discrimi-natory discharge of them.Berry was assigned to work at Johnson'syard pursuant to a settlement agreement,approvedby theBoard'sRegional Director.The transfer of the other five employees was alsoeffectuated with the consent of the parties concerned and did not con-stitute a termination of the employment relationshipwith therespond-ent.However,upon the entire record we find that, in failing or re-fusing to reinstate the six employees after the work at Johnson's hadbeen finished on or aboutFebruary 7, 1945,as set forth in the Inter-mediate Report, the respondent thereby discriminated in regard totheir hire and tenure of employment in violation of Section 8 (3) ofthe Act.3.While we adopt the Trial Examiner's conclusion that the respond-ent thus discriminated against the six employees, in our opinion thediscrimination took the form of selection of these employees for non-employment as part of a general reduction in the respondent'swork-ing force,which general reduction was itself not discriminatorilymotivated.So far as appears,after the discrimination, the respond-ent hired no new men and has since continued business with a reducedpersonnel.Under these circumstances,sufficient positions may not beavailable for the six employees affected by the respondent's discrimi-nation who desire reinstatement'We shall accordingly order therespondent to reinstate the six employees in the following manner:each of these named employees shall be reinstated to the position thathe occupied or would have occupied but for the respondent's discrimi-nation,or to a substantially equivalent position,without prejudiceto his seniority and other rights and privileges,the respondent to dis-miss,if necessary,all persons now employed in the same or similarpositions who were hired or rehired after the respondent's discrimina-tion on or about February 7, 1945; if, after dismissal of all such em-ployees,there are insufficient positions for all employees remaining,1D H Wood, J P. Wood, Belknap, Watton, and Craig.2 Inasmuch as the seventh employee,Ekelberry,who was discharged,does not desire toreturn to work for the respondent,we shall not order his reinstatement. PRIGG BOAT WORKS99including the six named employees, the available positions shall bedistributedamong allemployees, without discrimination against anyemployee because of his union membership or activity, followingsuch a system of seniority or other non-discriminatory practice tosuch an extent as has heretofore been applied in the conduct of therespondent's business ; those employees, if any,remainingafter suchdistribution, for whom no employment is immediately available, shallbe placed on a preferential list, with priority determined among themin accordance with such system of seniority or other non-discrimina-tory procedure as has been heretofore applied by the respondent inthe conduct of his business, and thereafter, in accordance with suchlist, shall be offered reinstatement to positions as provided above, assuch employment becomes available and before other persons arehired for such work.We shall also order the respondent to make whole the six employeesfor any losses incurred because of the respondent's discriminationduring the period from the date of the discrimination to the date ofthe respondent's offer of reinstatement or placement of their namesupon the preferential list, less net earnings as defined in the Inter-mediate Report.It is possible thatone or moreof the six employeesmight have been discharged in the general reduction of the workforce, even if the respondent's selection had been made on a non-discriminatory basis.This possibility will be taken into considerationin determining the amount due to the employees in compliance withour order herein.We also expressly reserve the right to modify the back-pay and re-instatement provisions if made necessary by a change of conditionsin the future, and to make such supplements thereto as may hereafterbecome necessary in order to define or clarify their application to aspecific set of circumstances not now appearing.34.We agree with the Trial Examiner's finding that the Union repre-sented a majority of the employees at all times between January 13and February 10, 1945.We also agree with the Trial Examiner thatthe appropriate unit on February 10 consisted of 27 employees, ofwhom 14 were union members, and that the respondent's 3 watchmen,including Percy Adams, were properly excluded from the appropriateunit.Two of them, O'Rourke and Young, are indisputedly, solelywatchmen.4 The respondent contended at the oral argument that the4Matter of Fairmont Creamery Company,64 N L. R. n. 824, ef.N. L. R. B v Newlurk MerchandiseCompany, Inc,134 F (2d) 949(C C A 2) ;InternationalUnion ofMine Workers v. Eagle Picher Mining t SmeltingCo , 325 U S 335'Out finding excluding non-militarized and non-deputized watchmen from the appropri-ate unit should not he taken to represent our view as to their inclusion or exclusion in thenormal case in view of the fact that we rest their exclusion in the present case upon thefact that the parties stipulated in the consent-election agreement that watchmen beexcluded 100DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion did not have a majority on February 10 inasmuch as Adamswas a clean-up man and not a watchman, and thus fell within theappropriate unit.While Adams served part time as a clean-up man,he worked at least 8 hours a day as a watchman.Adams' name wasnot included in the list of eligible voters that the respondent furnishedfor the consent election., .5.The respondent, at the oral argument before the Board, con-tended in effect that H. P. Belknap was refused reinstatement bythe respondent after his work was finished at Johnson's because Bel-knap was drunk while he worked at Johnson's and that, in any event,he had voluntarily quit his employment.We find no merit in thesecontentions.While Belknap was drunk during-his last day of workat Johnson's yard, he was not reprimanded for his conduct.Whenhe reported at Johnson's on the next day, as in the case of the others,he was informed that work was unavailable for him.He then re-ported at the respondent's shop and talked to Mr. Lee, the respondent'sbookkeeper.Having ascertained that the others had been refusedreinstatement, he did not formally apply for continuation of his workat the respondent's plant.He did, however, try to vote in the elec-tion of February 10, 1945, and was prevented by the respondent, asstated in the Intermediate Report.Under the circumstances, formalapplication would have been futile. In his answer, filed in this pro-ceeding, the respondent admitted that he refused to reinstate theemployees involved herein.We are convinced and find that Belknap'sinsobriety on the day in question did not motivate the respondentin refusing to continue Belknap in employment and that Belknapdid not voluntarily quit his job.As in the case of the other five em-ployees involved herein, the respondent's conduct in terminating Bel-knap's employment is attributable to his union activities.,ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the respondent, H. Paul Prigg, Miami,Florida, and his agents, successors, and assigns shall :EllisW Jarrell,an employee,creditably testified without contradiction :Mr Adams has two bosses, from our understandingHe is a clean-up man and heiso'clockQ What does he do in connection with the watchman'A He secures all the gates and sees that they are fastened at-all times and at lunchperiod he stands by the employees'entrance to see that no outsider comes in, or no onegoes out with anything they shouldn't go out withQ (By Mr Purdom)Were his duties in that respect similar to those performedon-as an armed guard,on places where government contracts are being worked onin the daytime'A Well, from-as far as gate-keeping,yes, and then he also cleans up the building. PRIGG BOAT WORKS1011.Cease and desist from :(a)Discouraging membership in Industrial Union of Marine andShipbuilding Workers of America, C. I. 0., or any other labor organi-zation of his employees, by discharging or refusing to reinstate anyof his employees or by discriminating in any other manner in regardto their hire or tenure of employment, or any term or condition oftheir employment;(4)Refusing to bargain collectively with Industrial Union of Ma-rine and Shipbuilding Workers of America, C. I. 0., as the exclusiverepresentative of all his employees at the Prigg Boat Works plant,exclusive of office clerical employees, watchmen, foremen, and super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees or effectivelyrecommend such action, in respect to labor disputes, grievances, ratesof pay, wages, hours of employment, and other conditions of employ-ment ;(c) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Industrial Union of Marine andShipbuilding Workers of America, C. I. 0., or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or_protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act: 6(a)Offer Henry Berry, D. H. Wood, J. P. Wood, J. P. Belknap,P. G. Watton, and Joe Craig immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, placing those employees forwhom no employment is presently available on a preferential list andoffering them employment as it becomes available in the manner setforth in our Decision herein;(b)Make whole Henry Berry, D. H. Wood, J. P. Wood, J. P.Belknap, P. G. Watton, and Joe Craig for any loss of pay that theymay have suffered as a result of the discrimination against them inthe manner provided in our Decision herein;(c)Upon request, bargain collectively with Industrial Union ofMarine and Shipbuilding Workers of America, C. I. 0., as the ex-clusive representative of all his employees at the Prigg Boat Worksplant, exclusive of office clerical employees, watchmen, foremen, andHThe Board expressly reserves the right to modify the back-pay and reinstatement pro-visions if made necessary by a change of conditions in the future,and to make such supple-ments thereto as may hereafter become necessary in order to define or clarify their appli-cation to a specific set of circumstances not now appearing. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees or ef-fectively recommend such action, in respect to labor disputes, griev-ances, rates of pay, wages, hours of employment, and other conditionsof employment ;-(d)Post at his plant in Miami, Florida, copies of the notice at-tached to the Intermediate Report, marked "Appendix A." 7 Copiesof said notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by the respondent, be posted byhim immediately upon receipt thereof, and maintained by him forsixty (60) consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the Tenth Region is writing,within (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.CHAIRMANHERZOGtook no part in the considerationofthe aboveDecision and Order.INTERMEDIATE REPORTMr. T. T.Purdom,for the Board.Mr. Michael Francis Doyle,-by Mr. Stanley Root,of Philadelphia, Pa., and Mr.H Paul Prigg,of Miami, Fla,prose, for the respondent.Mr. Charles N Smolckoff,of Miami, Fla., for the UnionSTATEMENTOF THE CASEUpon a second amended charge filed April 23, 1945, by Industrial Union ofMarine and Shipbuilding Workers of America, C. I. 0., herein called the Union,the National Labor Relations Board, herein called the Board, by its RegionalDirector for the Tenth Region (Atlanta, Georgia), issued its complaint datedApril 25, 1945, against IT. Paul Prigg, an individual doing business under thename and style of Prigg Boat works, herein called the respondentThe com-plaint alleged that the respondent had engaged and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, notice of hearing, and a subsequent orderchanging the place of hearing were duly served upon the respondent and theUnionwith respect to the unfair labor practices, the complaint alleged in substance:(1) that on and after January 10, 1945, the respondent (a) vilified, disparaged,and expressed disapproval of the Union, (b) interrogated his employees concern-ing their union affiliations, (c) urged, persuaded, threatened, and warned hisemployees to refrain from assisting or joining the Union, (d) kept under surveil-lance the Union's meeting places, meetings and activities, and the concerted activ-7Said notice, however, shall be, and it hereby is, amended by striking from the first par-agraph thereof the words, "Recommendations of a Tiial Examiner," and substituting inlieu thereof, the words, "A Decision and Order," PRIGG BOAT WORKS103ities of his employees, and (e) offered, promised, and granted a wage increase tohis employees: (2) that on and after January 12, 1945, the respondent dischargedand has since refused to reinstate seven named employees' because they joinedand assisted the Union and engaged in other concerted activities for the purposesof collective bargaining and other mutual aid and protection ; (3) that on andafter January 12, 1945, the respondent refused upon request to bargain collec-tively with the Union which was at all such times the exclusive representativeof a unit of the respondent's employees appropriate for the purposes of collectivebargaining; and (4) that the respondent, by the foregoing acts, interfered with,restrained, and coerced his employees in the exercise of the rights guaranteed inSection 7 of the ActPrior to the hearing, the respondent filed his answer, admitting certain of theallegations of the coniplaint but denying the commission of any unfair labor prac-ticesRespondent also asserted in his answer that lie doubted whether the Unionrepresented a majority of his employees and that he had released the sevenemployees named in the complaint because of their inefficiency, poor workman-ship, insubordination, junior service, and the lack of work due to the completionof contractsPursuant to notice, a hearing was held from May 14 to May 26, 1945, at Miami,Florida, before the undersigned,William F Scharnikow, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel and the Union by its Regional DirectorAll parties,including the respondent appearingprose as well as by counsel, participated inthe hearing, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.At the beginning of the hearing, the respondent moved to amend paragraph IIIof his answer by admitting, in essentially the language of paragraph III of thecomplaint, his procurement of a substantial quantity of raw materials from, andthe shipment of a substantial amount of his product to, points outside the Stateof Florida.This motion was granted without objectionLater, during the hear-ing, the undersigned reserved decision as to the admission of an exhibit offered asBoard's Exhibit 44The exhibit in question is hereby rejectedAt the conclu-sion of the hearing, unopposed motions to conform the complaint and the answerto the proof were grantedThe hearing was closed after oral argument beforethe undersigned by the respondent, his counsel, and counsel for the BoardPursu-ant to leave granted at the hearing, the respondent filed a brief and the attorneyfor the Board filed a memorandum which the undersigned has consideredUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the followingFINDINGS of FACTITHEBUSINESSOF THE RESPONDENTThe respondent. II Paul Prigg, au individual business ender the name andstyle of Prigg Boat Works, has his principal office and place of business at Miami,Florida, where he engages in the manufacture, sale, and distribution of boats,barges, and related products. In the operation of his business, the respondentpurchases raw materials consisting of lumber, fittings, barbed wire, screws, fas-teners, glue, paint, and linen cloth.During the period from January 1, 1944, untilthe date of the hearing, the respondent purchased such raw materials of a valuebetween $5,000 and $10,000, practically all of which was purchased at and shipped'HenryBerr},Kenneth Ekleberiy, D H Wood, J P Wood,H P Belknap,P G Watton,and be Craig 104DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom points outside the State of Florida.During the same period, the respondentbuilt approximately 100 boats of various descriptions for the United States Armyand the United States Navy, at an aggregate price exceeding $250,000.Whiledeliveries have been F. O. B. government yards in Miami, Florida, the boatshave been transported in interstate and foreign commerce for use in prosecutingthe war. In the brief filed with the Trial Examiner the respondent concedes that"there appears to be no question that the Prigg Boat Works was engaged in inter-state commerce."U. THE ORGANIZATION INVOLVEDIndustrial Union of Marine aipd Shipbuilding Workers of America, C. I. 0.,is a labor organization admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The general course of the unfair labor practices1.Organization of the respondent's employees ; interference, restraint, andcoercion ; the discharge of Ekieberry and BerryIn October or November, 1944, Charles N. Smolikoff, Regional Director of theUnion, left union pamphlets in the automobiles parked outside the respondent'splant.Although there was some discussion of unionization among several ofthe respondent's employees in December 1944, nothing came of it until, on theevening of January 9, 1945, Kenneth Ekleberry, an electrician employed by therespondent, visited the Union's hall in Miami.Eckleberry told Smolikoff thatthe respondent's employees were interested in organizing, discussed the possi-bilitieswith Smolikoff, and secured a stack of applications for membership inthe Union.On the next day, January 10, Smolikoff went to the plant of the respondentduring working hours.At Smolikoff's request, Foreman Louis Anderson 2 sum-moned Ekieberry to the front gate. Ekleberry there reported to Smolikoff thattalk of the union was "all over the shop" and arranged to deliver signed unionmembership applications to Smolikoff on the following day at a vacant gasolinefilling station directly across the street from the respondent's plant.On January 11, 12, and 13, there was considerable discussion of the Union bythe employees during working hours and, as a result, 18 of them signed appli-cations for membership in the Union, including Kenneth Ekieberry, Henry Berry,D H. Wood, J. P. Wood, H P. Belknap, P. G. Watton, and Joe Craig During thelunchhouron both January 11 and 12, Smolikoff appeared at the gasoline station,receivedmembership applications signed by the employees, and talked withEkleberry, Berry, and D. H. Wood in plain view of the respondent's office on theother side of the street.Within a week, Smolikoff also met and spoke withCraig, Watton, and Belknap some distance down the street although in the sameblockIn the meantime, on the morning of January 11, according to Henry Berry'stestimony, Berry overheard part of a conversation between the respondent andAnderson during which their mention of "Union" was followed by the respond-ent's statement, "God damn it, I won't stand for it", and by Anderson's rejoinder,"What can you do about it?" In their testimony, neither the respondent norAnderson denied specifically having had this particular conversation.The re-spondent testified generally that his discussions of the Union with Anderson2According to his testimony and the general understanding of the employees Andersonwas foreman over hull constructionThe respondent's contention to the contrary is dis-cussed below PRIGG BOAT WORKS105were limited to occasions when he instructed Anderson to take no action what-soever and to say nothing to the employees for or against union activities.Anderson, testifying as a Board witness, first said that the respondent neverdiscussed"thisUnion business"with him,He was then confronted with apre-trial affidavit in which he had stated that "Mr. Prigg didn't discuss theunion with me much but he said if they had gone about it in a white wayinstead of such a sneaky way he wouldn't have objected to it." 3 Anderson thereupon admitted the respondent's having told him that "if they would have comeout in the open and demanded what they were going to do about it, why, Mr.Prigg wouldn't have felt like he did towards them " The undersigned creditsthe testimony of Henry Berry as to the conversation between the respondent andAnderson on the morning of January 11, and finds that at the outset, the respond-ent and Anderson were aware of, discussed, and were displeased by the activeinterest of the employees in the UnionMost of the union applications were signed by the respondent's employees onFriday, January 12, the regular weekly pay-day.Employee Loren Leonard,who had turned in his application card, testified that during the day Andersonjokingly said to him that he should pack up his tools because he might be firedor laid off,According to the testimony of employee Ellis Jarrell, at about twoo'clock on that afternoon, he heard Anderson tell employees Urytzki and Trimmerthat "Mr. Prigg said all you boys that signed up are going to be fired." Theundersigned credits the testimony of Leonard and Jarrell concerning these state-ments of Anderson on January 12Leo Droughton, employed by the respondent as an engineer and draftsmanin charge of from three to six employees, including Ekieberry, testified that onthatsameafternoon of Friday January 12, the respondent told him, in effect,that "we would be minus electricians," and that he was going to dischargeEkleberry because he had seen him talking to a union representative and wasnot going to have "any of that" in the plant.When asked by Droughton forthe reason to be given to Ekleberry for his discharge, the respondent said,according to Droughton, that Ekleberry would be released for inefficiency andlaziness and said something about having paid Ekleberry more than $1250 towire two boats, which he said was excessive.Droughton told the respondenthe did not believe this to be excessive since no two boats were wired alike andthe United States Navy had constantly required changes. The respondent deniedDroughton's version of this conversation and testified that he had spoken toDroughton not before but after Ekieberry was discharged that afternoon and thathe had then explained the discharge on the ground of Ekleberry's lack ofinterest and the excessive cost of his workThe respondent testified, moreover,that it was Droughton who asked him whether Ekleberry was discharged becauseof his union activities and that the respondent had replied in the negative In3The undersigned makes no finding of fact based upon the substance of Anderson's af -davitHowever, he regards its use by the Board's attorney for the purposes of impeach,son next set forth in the textAnderson at first denied, and then conceded that the affi-davit might have been read to him by the attorney for the Board who signed the jurat.His testimony was followed by a stipulation between counsel that, if called as a witness, ablissNell Galloway, who is employed in Miami by the United States Civil Service Com-mission, would testify not only that she saw Anderson sign the affidavit and beard himswear to it in her office on May 9, 1945, but that she first heard the Board's attorney read-ing to Anderson with the affidavit before himThe respondent's willingness to permit theintroduction in evidence of this version of Miss Galloway s testimony without insistingupon cross-examining her, and his failure further to examine Anderson,who was presentand heard the stipulation. dispel any possibility of doubt that the affidavit was read toAnderson before he signed and swore to it. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDthe opinion of the undersigned Droughton was a straightforward. disinterestedwitness and the undersigned therefore credits his version of his conversation withthe respondent.At the end of the afternoon of January 12, Ekleberry and Berry each receivedhis regular pay check together with a release or statement of availability and astatement of his earnings and of the amount withheld from his wages under theFederal Income Tax ActOn the following morning, Foreman Anderson punchedin at the time clock about 15 minutes before work was to begin and, turning tothe men who were standing about, said, "I wonder how many was fired lastnight?"About 5 minutes later, Berry came in and punched his time card althoughhe told the other employees he had been dischargedHe then walked over toAnderson whom he asked whether his receipt of statements of availability andof income tax deductions meant that he was fired, and, if so, whether it wasbecause of union activities.To both queries, Anderson replied "I guess so " Laterin the day, employee Ellis Jarrell asked Anderson what happened to Berry andwhether his work had "gone bad " Anderson answered, "Well, it wasn't the workas far as I know." To Jarrell's question whether Berry's discharge was becauseof his "signing up for the Union," Anderson replied "That's all I know, I couldn'ttell you "Anderson was not put on the stand by the respondent, nor did he, inthe course of his examination as a Board witness, deny making any of these state-ments which were attributed to him by the testimony of Berry and JarrellTheundersigned credits Berry's and Jarrell's testimony2.The agreements for a consent election and for the settlement of the chargesfirst filed with the BoardOn January 12, 1945, after receipt of the employee's assigned membership appli-cations, Smolikoff mailed a letter to the respondent in which he. as RegionalDirector of the Union, claimed that the Union represented a majority of therespondent's employees and asked that the respondent recognize the Union as"the sole and exclusive bargaining agent of all your maintenance and productionemployees " The respondent received this letter the next day.After mailing the Union's request for recognition, Smolikoff learned later in theevening of January 12, that Berry and Ekleberry had been dischargedTherefore,on Saturday, January 13, Sinohkoff prepared charges in the nan5e of the Unionalleging that by these discharges, the respondent had violated Section 8 (1) and(3) of the ActAt the same time, he prepared a petition for certification of theUnion as the exclusive bargaining representative of the respondent's employees.On the same day, Smolikoff filed both the charges and the representation petitionwith the Board by mailing the originals to the Board's Regional Office at Atlantaand, in accordance with customary practice, by delivering copies to George Slyer,a field examiner of the Board, then duly assigned and working in the locality.Slyer immediately began his investigation of the charges over the week end.On the afternoon of Monday, January 15, Slyer called upon the respondent atthe latter's plant.In the conversation between them, which took place in thepresence of M. W. Lee, "Secretary of the Company," Slyer told the respondentthat the Union had filed a petition for certification as the representative of hisemployees and also charges alleging the discriminatory discharge of Ekleberryand BerryThe respondent showed Slyer the letter of the Union requestingrecognition.When questioned by Slyer as to his position concerning the charges,the respondent replied that the work of Berry and Ekleberry had been unsatisfac-tory for some time; that he had paid Ekleberry $1234 to wire two boats, whichhe said was excessive; that Ekleberry had said that he could wire one of theseboats in from 2 to 4 days with the help of a couple of electricians; and that he had PRIGG BOAT WORKS107learned of Ekleberry's statement since his discharge and could prove it by affi-davitsSlyer asked to see the affidavits but the respondent refused to producethemIn answer to Slyer's questions, Lee said that oral warnings had been givento Berry and Ekieberry but that no records of them were kept. Lee added, how-ever, that there were records of complaints about Berry's workIn this conversation on January 15, Slyer also explained to the respondent theprocedures of the Board in representation and complaint proceedings but sug-gested that the charges might be settled informally by agreement and the repre-sentation question by a consent election conducted by the Board'As to thecharges of unfair labor practices, Slyer recommended that respondent reinstateBerry and Ekieberry with back payOtherwise, he said, he would recommendthe issuance of a complaint to be followed by a hearing before the Board 5 Headded that the Board usually followed the Field Examiner's recommendation forthe issuance of a complaint but that the Board's ultimate decision of the casecould not be predicted °The net result of this conference was that the respondent told Slyer he wouldlike to settle the matters raised by the charges and the representation petitionat one and the same time, that he would therefore consent to an election only upondisposition of the charges, and finally, that he refused to reinstate Ekleberryalthough the reinstatement of Berry was "not too difficult "The respondent and Slyer had several later conferences during which thesettlement agreement was discussed and Slyer explained the mechanics of theconsent elections conducted by the Board.The respondent objected to Slyer'ssuggestion that the election be held before February 3, on which date Slyer hadbusiness in Atlanta.When Slyer then suggested February 10 for the election,the respondent pressed for still a later date, stating frankly that he had appliedto the War Labor Board the previous October for permission to give his mena wage increase and that lie hoped to be able to announce the grant of suchpermission before the date of the election.In the meantime, Slyer learned from Ekleberry that the latter did not wishto return to work for the respondent. Accordingly on January 24, the respondentand the Union entered into an agreement providing for the respondent's rein-statement of Berry and his payment to Berry and Ekieberry of $7305 andX68.22, respectivelyThe agreement further provided that "contingent uponcompliance with the terms and provisions hereof," no further action should betaken on the charge and that the Union "requested the withdrawal of thecharge . .tobecome effective when the [Board's] Regional Director issatisfied that the provisions of this agreement have been carried out"At the*With reference to the Union s request for recognition, Slyer told the respondent thathe might grant recognition forthwith, or ask for a check of the Union's membership cardsagainst the pay roll, or leave the matter of the Union's status to be, determined by theBoard, either by a consent election or a complete proceedingAccording to Slyer, therespondent summarily rejected the first two possibilitiesSlyer testified that lie had piactically completed his investigation of the chargesalthough be did not so mfoim the respondentHowever, it appears that the respondentwas in fact aware that S13er had been making his investigationAccording to the re-spondent s testimony, Anderson had informed hint early that morning that Slyer, a FieldExaminerfrom the Board, had visitedhim inthe company of Employee Joe WorthingtonRAccording to the respondent's testimony, S13 er said that no matter how strong theevidence in favor of the respondent might be, the Board would find that he had committedthe unfair labor practices with which he was chargedSlyer denied having made such astatement but said that the respondent had expresser] his own opinion to this effect, towhich Slyer replied that the Board's action was unpredictable, and that, if there were ahearing, the respondent could be represented by counsel and get in all the evidence thatliewanted to put in.The undersigned credits Slyer's testimony which was characterizedthroughout by his obvious attempt to be fair to the respondent 108DECISIONSOF NATIONALLABOR RELATIONS BOARDtime this agreement was executed,the respondent asked Slyer"how it would beifBerry got a job somewhere else" and Slyer replied that that would not con-stitute compliance.On the following day, January 25, the respondent and the Union entered intoan agreement that the Board'sRegional Director should hold an election amongthe respondent's production and maintenance employees,exclusive of supervisors,foremen, office clerical employees,and watchmen to determine whether theydesired to be represented by the Union.According to the agreement the electionwas to be held at noon,February 10, at the time clock in the respondent's shopand eligibility to vote was to be determined by reference to the respondent'spay roll for the week ending January 26.Among other significant provisions inthe light of subsequent events, were clear provisions(1) stating that employees"discharged for cause"before the election should not be eligible to vote; (2)setting forth the right of the parties"to station an equal number of authorizedobservers,selected from among the non-supervisory employees..at thepollingplacesduringtheelection...tochallengetheeligibilityofvoters...;and (3)empowering the Regional Director to decide suchchallenges if "determinative of the results of the election"Simultaneously withthe signing of this agreement,the respondent delivered to Slyer a list of hisemployees as of January 12At or about the same time, the respondent toldSlyer lie would send Berry to work withsomeother employees on some of therespondent's boats at the plant of Forest E Johnson,another Miami shipbuilder,and assured Slyer that these men were still his employees on his pay rollSlyerasked whether the notice of election should not be posted at Johnson's plant aswell as the respondent's.The respondent said that posting the notice at histime clock would be sufficient.3.The transfers of Henry Berry, D. H Wood, J. P. Wood, H. P. Belknap, P. G.Watton, and Joe Craig to work at Forest Johnson's shipyard, and theirultimate dischargeAt the time of Ekleberry's and Berry's discharges on January 12, the re-spondent had not yet begun the construction of the last of five target boats whichhe had contracted to build for the United States NavyOn or after January17, the respondent received a letter from the Navy inspector in charge recommend-ing that work on this last hull be subcontracted "to any contractor having menavailable at this time " Shortly thereafter the respondent made such a proposalto Forest E. Johnson. Johnson told the respondent that he had only three menavailable, whereupon the respondent said that he had some men whom he wasgoing to lay off and would give them releases and send them over to Johnson'syard.As a result, on or after January 17, the respondent and Forest Johnsonorally agreed that Johnson was to build the last target boat at his shipyard, usingand paying three of his own shipbuilders and such additional shipbuilders ofthe respondent as might be required'Upon completion of the work, Johnson wasto bill the respondent for agreed items of overhead and profit as well as for thewages paid by him including those paid to the men supplied by the respondent.Pursuant to this arrangement, three of Johnson's men started work on thetarget boat at his yard on January 23, and, beginning with January 26, werejoined on the job by six of the respondent's shipbuilders.TA stipulation by counsel as to the testimony of Forest Johnson first fixed the makingof this arrangement as "a week or more before January 23, 1945 " It appears clear, how-ever, that the agreement could not have been reached before January 17, sincethe respond-ent testified that he spoke to Johnson only after his receipt of the letter from the Navalinspector PRIGG BOAT WORKS109Henry Berry was amongthe first ofthe respondent'smen thussent toJohnson'syard.On Thursday or Friday, January 25 or 26, Berry, having heard that hewas to be reinstated,reported to Lee at the respondent's plant.'Lee handed hima letter dated January 25, in which the respondent offered Berry reinstatementand directed him "to report to us tomorrowmorning"at Johnson's shipyard"wheresomeof our men are already working on a subcontract for the constructionof the last Bomb Target Boat " ° Accordingly, on Friday, January 26, Berrywent toJohnson'syard and began work on the target boat, as did Joe Craig andJ P. Wood who were also sent there by the respondent on that day. On January29, 30, and 31, respectively, the respondent also assigned P. G. Watton, D. HWood, and H. P. Belknap to the target boat job at Johnson's yard.On January 26, the day of the first transfers, Lee wrote a letter to Johnsonon behalf of the respondent in which lie forwarded the wage rates and SocialSecurity account numbers of Berry, Craig, J P. Wood, and W. W. Carey, statingthat the respondent would pay Carey's wages "due to the fact that he will onlybe there for a day or two " In this letter, the respondent also announced thatCraig and J P Wood would be paid by the respondent for their work on January26 but requested that Berry be paid by Johnson for his work on that day andthat Craig, J P. Wool], and Berry be paid by Johnson for their work beginningwith January 27.As it postcript, the respondent added: "We believethese menshould obtain Supplemental Referral Cards "However, none of the six men were told at the time of their assignment tothe work at Johnson's yard, nor had they reason to suspect, that their employ-ment by the respondent was being terminated or that thenceforth they were tobe employed by Forest Johnson.'°When Foreman Anderson gave these mentheir assignment, lie informed them merely that they were to work on one of therespondent's boatsNone of them ever receiveda releaseor statement of avail-ability from the respondent such as are required by the War Manpower Com-mission upon termination or change of employmentFurthermore, the workon the target boat proceeded at Johnson's yard under the direction of Anderson,who visited the job each day, and under the full-time supervision of W. W.Carey. one of the respondent's employees described as a leadmau, who receivedhis instructions from AndersonThe respondent's truck brought supplies andmaterials as they were needed. and two of the respondent's painters, HarryBuliler and N R. Knouse, spent several days painting the boat as it neared com-pletionCraig and J. P Wood punched time in and out at the respondent'splant until Tuesday, January 30, and Berry attempted to do so but found notime card for him in the rack. On Tuesday, January 30, Anderson told themthey should report directly to, and leave work from, Johnson's plant where theirtime would be kept.Vi'W Carey, however, never stopped punching in and outthe respondent's plant and was kept on the pay roll of the respondent.Apparently the first inkling the transferred employees had of the fact thatthey were to be paid by Johnson or of the possibility that they were no longer8Berm testified that lie reported to Lee on January 27 and that lie went to work atl'oiest Johnson's yard on Monday January 29Apparently these are not the correct dates,since the records of the respondent and forest Johnson show that Berry began work atJohnson's , and on Friday, January 26°'It is to be noted that, contrary to this statement, none of the respondent's shipbuildersactuall.N began working at Johnson's yard until January 26i0Although the respondent states in his answer that he "released"these men on thedate, of their transfers to the work at Johnson's yard, and thereafter refused to rein-slate them, he testified at the hearing that, at the time of the transfers it was not hisintention to releasethe menWhateverhis actual intention may have been as shownby the sum total of his conduct, the respondent's testimony shows clearly that, at thetime of the transfers,he gave the men no intimation that their employment by him waseither then or shoftly thereafter to be terminated 110DECISIONSOF NATIONALLABOR RELATIONS BOARDregarded by the respondent as his employees, came on or about January 30, themiddle of their first full week at Johnson's yardAt that time, Johnson requestedthem to secure a statement of availability from the respondent because the WarManpower Commission required it before they could be placed on Johnson's pay-rollThe men refused, stating that they were still employees of the respondentand Berry pointed out that he had just been "reinstated" by the respondent.To the men's insistence that they were still the respondent's employees, Johnsonanswered, "You are working for Mr. Prigg. It is a little bit funnyI am doingthis work for Mr Prigg but, in order to keep the books straight, I am going topay you boys off and Mr Prigg pays me back" In a few minutes, however,Johnson's secretary came out and told Johnson and the men that she had receiveda telephone call and had learned that the releases were not necessary.Asalready noted, none of the men ever received, or were thereafter offered, a state-ment of availability from the respondent.At the hearing, the respondent asserted that when he assigned his men to workat Johnson's yard, he still regarded them as his employees but was later com-pelled to "release" them under a ruling of the War Manpower Commission Inthis connection, the respondent testified that Johnson's secretary telephoned toLee for a suggestion as to how Johnson should handle the Social Security andincome tax deductions from the wages of the six men.According to the respond-ent, Lee referred Johnson's secretary to the War Manpower Commission whichinsisted upon their release by the respondent.The Carpentry on the target boat was finished at Johnson's yard on Februauy7,within 2 weeks after the work had been begun, and according to the respond-ent's testimony, the hull was "laboriously" transported to the respondent's plantwhere installations were completedBerry was released and given a statementof availability by Forest Johnson on February 3, nine days after he had been"reinstated."H P. Belknap was similarly released by Johnson on February 5,and Craig, the two Woods, and Watton, on February 7.According to the respond-ent's answer; as well as the testimony of the men, they applied for further workat the respondent's plant but the respondent refused to "reinstate" them.W. W.Carey, Buhler, and Knouse, who were the only non-union employees of therespondent assigned to the target boat job at Johnson's yard, however, resumedtheir work at the respondent's plant.4.Cancellation of the consent election and the events leading directly thereto)On January 27, the Board'sRegional Director forwarded to the respondentnotices of election to be posted at the respondent'splant in accordance withthe consent election agreementUnderthe caption"EligibilityRules," thisnotice contained a printed announcement that employees who were ill, on vaca-tion or temporarily laid off, as well as those in the armed forces should beeligible to vote, but that employees"who have quit or been discharged for cause"should be ineligibleUnder thecaption"Voting Unit,"there appeared only atypewritten description of the agreed appropriateunit withoutrepetition of theeligibility rules.On February1, therespondentwrotea letter to the Board'sRegional Office in which he insisted upon incorporating the substance of theeligibility rules in the description of the unit, basing his demand upon the factthat the consent election agreement set forth these rules as to eligibility, andignoring the fact that the rules were effectively set forth in the printed portionof the notice of electionOn February 5, after the matter was brought to hisattention,Slyer called the respondent on the telephone and, acceding to the PRIGG BOAT WORKS111respondent's request, then prepared and forwarded to the respondent a new formof notice of election in which the rules as to eligibility were inserted in thedescription of the unit as well as in the printed portion of the noticeOn February 8, upon Slyer's return to Miami from Atlanta, he was informedby Smolikoff of the lay-off of the union members who had been working at ForestJohnson's plant.He immediately asked the respondent over the telephone whythey were laidoff and expressedthe opinion that they were eligible to vote sincetheir names appeared on the respondent's list of employees as of January 12,the only list which had beenfurnishedto Slyer.The respondent replied thatthese men were no longer his employees, that he had been required by the WarManpower Commission to release them to Forest Johnson, and that ForestJohnson had released them when their work was completed. Slyer suggestedthat a lay-off according to seniority might not have affectedsome of the menlaid-offbut the respondent said that, except for the retention of one man whowas a better worker, all the men laid off were his newest employees.Either onthe same day or on February 10, the date scheduled for the election, the re-spondentmailed or gaveSlyer another list of his employees," bearing the dateJanuary 26, which omitted Berry's name but contained the names of the otherfive men who had been working at Johnson's yard. Alongside each of thesefive names was the notation "Released Contract Complete "According to the testimony of employees John Morrow and John Perpall,when they came to the respondent's plant to vote in the election on the morningof February 10. the respondent told them that he had been authorized to givethe men a wage increase, obviously referring to the War Labor Board's grantof the application which lie had made the preceding October.'The respondentdid not squarely deny the substance of this testimony nor was his attentioncalled thereto while he was on the witness stand. In outlining the procedurefollowed and the result of his application for leave to grant theemployees araise, he testified that on February 12 he received notice of the War LaborBoard's favorable action in the form of a letter and copies of the War LaborBoard's ruling and opinion and that he made a "formal announcement" of thefact to his employees on the same day, February 12. Later, he admitted that,between February 5 and February 8, he had received a telephone call and then atelegram from Washington advising him of the granting of his applicationHethen stated that he made "no open announcement" of the increase until February12The undersigned credits the testimony of Morrow and Perpall and findsthat they were informed by the respondent on the morning of the scheduled con-sent election that the respondent was about to grant the employees a wage in-creaseOn that morning, February 10, Berry, the two Woods, Craig, Watton, andBelknap gathered outside the respondent's plant with the intention of votingat noon, and were joined there by SmmolikoffWhen Slyer came to the plant atabout 11 : 30 a in, Smolikoff told him he was not interested in seeing the pollingplace arrangements as is customary in these elections if the employer consents.Slyer then entered the respondent's office alone and saw the respondent at about11 : 45 or 11:50 a in According to Slyer, he told the respondent that he thoughtthe employees who were laid off at Forest Johnson's plant should be permittedto vote, subject to challenge by their respondent's observer, since the lay-offswere so recent and there might be some doubt as to their regularity. Therespondent said that lie would decide who was eligible and that he would notlet the laid-off employees come into the plant to vote. Then Slyer and theiiInany event, Slver had thus list on February 10Notice of this application had been posted in the respondent's plant for several months 112DECISIONSOF NATIONALLABOR RELATIONS BOARDrespondent went into the shop where they arranged tables and the ballot boxwith the assistance of employees Harry Buhlerand EllisJarrell, who had beendesignatedas the respective observer for the respondent and the Union.Theshop is approximately 120 feet square, is unbroken by any interior partitions,and is located to the rear of a narrower, two-story portion of the building. Inthis front portion of the building, the respondent has his living quarters, and anoffice on the second floor, and also an office and stock room on the first floor,adjacent to the shop.The polling place with the observers' tables and the ballotbox was set up by the time clock and against the wall dividing the shop from thestock room.The voters were to mark their ballots in it small room jutting outof the shop into the stock room, where they could not be observed.At approximately noon, the respondent, Slyer, Buller, and Jarrell stood to-gether at the polling place in the shop and the employees lined up before them.Slyer, Jarrell and several other employees testified consistently and at greatlength concerning what occurred immediately thereafter.According to theircomposite testimony, Slyer asked, "Are there any supervisors around here'?"The men pointed out Anderson, who was sitting on at pile of lumber about 30or 40 feet from the polling place and along the front wall of the shop. Slyernoted that Anderson was eating his lunch with his head down, paying no at-tention to anybody or to anything else. In any event, Slyer was satisfied thatAnderson from his position could not see anything that happened at the pollingplace.Slyer then told the respondent that he was about to start. the election andasked the respondent to leave, because the Board's rules do not permit at companyofficial to be present at the voting place during nit election.The respondent be-came angry and stated that he was going to stay there or otherwise there wouldbe no election.Slyer explained that, to assure a fair atmosphere for the. con-duct of the election, union officials as well as company officials were excludedand asked the respondent, "Mr. Trigg, you wouldn't want Snmlikoff in here,would you?" The respondent replied, "You're daunt right, I wouldn't." Oneof the employees asked Slyer in it loud voice, "Are you working for the CIO?".and Slyer said "No"-that he was working for the National Labor RelationsBoard.Either the same or another employee then asked, "Don't the C. 1. O. runthe Board?"The respondent and the employee both said in substance, "You'reright, they do." '3The respondent offered to go over and sit on the lumber pilewith Anderson, but, instead, went straight back in the shop from the time clockabout 20 or 30 feet and, facing the polling place, said "Go ahead with your elec-tion."Slyer walked up to him and said ... hais is just the sonic, or practicallythe same, as being up there. I can't have the election with you being this close."The respondent replied that no one could order him off his on premises. Slyersaid lie was not ordering the respondent off his premises or out of his place ofbusiness and suggested that the respondent might go to his rooms, or to his=office, or to any place except the room where the voting was to take place. There-upon, the respondent walked to the back of the shop and, still plainly visible,faced the polling place. Slyer turned to Buliler, the respondent's observer, andto Jarrell, the Union's observer, and asked theta whether they believed a fair,election could be held under the circumstances.Both replied in the negative.Slyer then told the respondent and the men that the election would not be held:and went back into the office with the respondent.The respondent's testimony as to the occurrences on the.ntorning of February10 differed in but few material respects from that of the witnesses produced by13According to Jarrell's testimony, the respondent and several of the employees said"Yes" in unison.According to Slyer's testimony,either the respondent said, "You're damnright,they do,"or the employee who asked the question made that remark and the respond-ent said "Yes, that's right. PRIGG BOAT WORKS113counsel for the BoardThe respondent testified (1) that he had no knowledge orinformation of his right to challenge ballots through his observer or of theprocedure therefor, nor did Slyer explain these matters to him before they wentinto the shop to conduct the election; (2) that Slyer insisted that the respond-ent leave the premises and not merely leave the shop" and (3) that when therespondent moved to the back of the shop, he could not see the polling place.Itwill be recalled, however, that the consent election agreement, with whichthe respondent showed his familiarity when lie objected to the form of the firstnotice of election, clearly set forth the procedure upon challenges. It is alsoto be noted that the respondent in his testimony forcefully expressed his firmintention to prevent the men he had laid off from voting in the election as theexplanation of his insistence upon being presentObviously, he could best ac-complish this purpose by remaining at, or near, the polls with a full view of theentire proceeding.Upon these considerations, as well as the inherent credi-bility and convincing rendition of the testimony of the witnesses produced bycounsel for the Board, the undersigned credits their version of the events ofthe morning of February 10 as already set forth and finds particularly (1) thatby the time the respondent went into the shop with Slyer, Slyer had spoken tohim about, and in any event the respondent knew, the procedure for challengingballots, (2) that Slyer did not tell the respondent to leave the premises butmerely to leave the shop, and (3) that at no time during the attempt to holdthe election, did the respondent remove himself from his view of the employeesor from their view of him.In further attempting to justify his conduct on the morning of February 10,the respondent testified that he saw Smolikoff look into one of the shop windowswhile the respondent and Slyer were talking. Slyer testified without contra-diction that he, too, saw Smolikoff at the window and that the respondent mayhave mentioned the fact ; but that Smolikoff appeared at the window whileSlyerwas busily engaged with the respondent and disappeared in about 30seconds before Slyer could ask him to leave"According to Slyer's uncontradicted testimony, which the undersigned credits,when Slyer and the respondent returned to the respondent's office after the elec-tion had been canceled, Slyer told the respondent that he always tried to havehis elections so clear that nobody could object.The respondent replied thathe did not want a C. I. 0 union or an A F L. union but "that if the boys wantedto form a union of their own, and have their own officers, that was somethingelse."The respondent also told Slyer, "If you hadn't made that crack aboutthose men who were laid off, or those men on the outside voting, I might havelet you go ahead with the election."5.Further interference, restraint, and coercionOn Monday February 12, the respondent received a letter from the executivesecretary of the Shipbuilding Commission of the National War Labor Board withwhich were enclosed copies of a ruling and an opinion of the Commission bothliThe respondent further testified that Slyer rejected the respondent's offer to sit downie ith AndersonSlyer did not recall any such suggestion and Jarrell testified that athoughthe respondent made such a proposal, he did not act upon it but instead walked directlyback from the polling place.The undersigned finds that Slyer (lid not in fact make anyobjection to the respondent's sitting with Anderson'5 Smolikoff testified that the men outside had become impatient, that one of them triedto go into the shop but was prevented by the watchman, and that he himself had lookedbriefly into the window but had seen nothing701592-47-vol 69-9 114DECISIONSOF NATIONAL LABOR RELATIONS BOARDbearing the date January 22, 1945.The ruling approved increased wage ratesfor the respondent's employees which as a matter offact werein accordancewith the respondent's application to the Commission and the result thereof.The opinion of the Commission read in part as follows :Subsequent to Commission action in the instant case, but before the rulingwas issued,notice came from the National Labor Relations Board that anagreement for a consent election dated January 25. 1945 had been reachedbetween the company and The Industrial Union of Marine and ShipbuildingWorkers of America, C. I. O. and the Prigg Boat Works.The Commission was aware of the problem posed by the impending elec-tion but voted unanimously not to withhold (sic) the issuance of the ruling.This action was controlled by the fact that the agreement for a consentelection was consummatedutterdecision in the caseUpon receipt of these papers, the respondent wrote a shoat speech to his ein-ployees in which he announced that the Shipbuilding Commission had justgranted his application of the preceding Octobei toi leave to raise their wages.that the Commission's ruling was dated January 22, 1945, and by its terms wasto be effective on that (late, but that the forwarding letter made February 9the effective dateThe speech as written concluded with the statement-I am unable to explain why I was not officially notified of these increasesin pay earlier, however, I may throw some light on the subject by reading anopinion signed by Jack G. Day. Public Member [of the Cominissioni whichopinion accompanied the official ruling received this moining.Later the same day, the respondent gathered the employees in the plant andread this speech, after first giving a carbon copy to Jarrell so that he couldconfirm the fact that the respondent did not deviate from the text.After therespondent finished reading the speech, which Jarrell testified was delivered inthe exact language of the copy in his hands, the respondent read the ShipbuildingCommission's opinion and ruling, which Jarrell had no means of checking sincehe had no copy. The respondent testified here again that his talk followed theexact language of the ruling and the opinion, without change or additionJar-rell,however, testified that the respondent apparently interspersed his owncomments.According to Jarrell's testimony and that of several other employees,the respondent made the remark that the raise had been approved before Febru-ary 9, but that it was delayed by the War Labor Board until the election shouldhave been held "for the purpose of giving the Union the credit for the raise."The undersigned is of the opinion, however, that this testimony of the employeeswas the result of their misunderstanding of the language of the Commission'sopinion which has already been set forthThe undersigned, therefore, creditsthe respondent's testimony that, on this occasion, he did no more and no lessthan read his prepared speech and the ruling and opinion of the ShipbuildingCommission.In April, 1945, a few weeks before the hearing and shortly after his marriage,the respondent called the employees together from their work, introduced themto his wife, and served beer in the shop.He then announced that the employeesof more than a year's service would be given a week's vacation with pay andspoke of his post war plans In that connection, he said that most of the menwould probably still be with him on a piece-work basis and that he would builda quality boat provided he had "no outside interference." PRIGG BOAT WORKSB. The specificunfair labor practicesIInterference. resttaitat, and coercion115As already set tot th, it appears front the ev ideuce thatForemanLouis Andersontold employees Urvtzki and Truinner on January 12, 1945,that "Mr.Prigg saidall you boys that sigticd up iie going to he fired" ; that he told employee Leonardon the same day when the Union's organizationcampaign had reached its p:,-akthat heshould pack up histools because he might be leaving; that on themorningafter Berry and Ekleberry wete discharged nndei circumstances clearly indicat-ing discrimination. Andeison said to the employees who were gathered aroundthe time clock, "I wonder how inane was firedlastnight"; and that heinformedBerry thesame morningthat lie "guessed" Berry's discharge was due to his unionactivities.Even aside from the discharges and his conduct with respect to theelection, which is discussed below, the respondent himself also directlyinterferedwith the self-organizationof his employees and theirselectionof a collectivebargaining representative by informing employees Morrow and Perpall, on theVery morning of the election in an obvious attemptto influencetheir votes, thatthe men were goingto get the raise which lie had been trying to obtain for themsince the preceding October," and by informing the employees at the celebrationof his wedding in April 19-15, that his post-war plans dependedupon the absenceof "outside interference."The undersigned finds that this latter statement wasintended by the iespondent. and was reasonably and actually taken by the em-ployees, to mean that the respondent would continue production after the warand thus pi oxide elnploynient for them only if lie were hampered byunion "inter-ference." 'iThe respondent testified that despite the title of "foreman,"Andersonwas not,in fact, a supervisory employee. but merely an older, moreexperiencedemployeewho guided his youngei fellow employees and that this had been made clear tothe employees when the respondent announced the appointmentof Pease asgeneral foreman, in October 1944.Anderson testified that he was foreman overbull constructionand that the job was "practically wished onhim."The em-ployeeswho testified agreed that they and their fellow employeesregardedAndersonas foreman, and that the ship builders had always taken orders fromhim.Theyalsotestified that the respondent in announcing Pease's appointmentas foreman had made no mention of any change in Anderson's status, and thattherefore Anderson had retained supervision of the men workingon the bulls'['herewas also uncontradicted testimony : t 1) that Pease had consulted Ander-son with reference to a raise for Henry Berry, and that upon Anderson's recom-mendation the raise had been granted; (2) that Anderson had discharged anemployee in April 1943; (3) that Anderson had chosen employees for work onSunday in January and February 1945, and had given them their instructionsto that effect; and (4) that Anderson occasionally interviewed prospective em-liloyees, and was sometimes sent out by the respondent to secure an extra painterRespondent himself described Anderson as a foreman on a list of his employeeswhich he submitted to S1}et in contemplation of the consent election.He alsoadmitted in his testimony that Anderson "had been used in directing men," andhad "voluntarily assumed duties Similar to what a foreman normally does have,1bThe undersigned makes no finding of unfair labor practices based upon the respondent'sreading of the \Var Labor Board ruling and opinion on February 12, after the election hadbeen called of17While the respondent's vaiious statements to Foreman Anderson and Foreman Drough-ton clearly indicate his anti-unionattitude andare highly significant,in the considerationofthe discharges and the respondent'', refusal to bargain, none of them was made to em-ploiees and the} ilo not therefore, tit and of themselves, constitute unfair labor practices. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDbut without authority."Upon the above testimony, the undersigned concludesthat Anderson was in fact a supervisory employee and as such, was regarded bythe employees as representing the respondentThe undersigned finds that by his acts, statements, and conduct and those ofForeman Anderson, which are set forth above, the respondent interfered with,restrained, and coerced his employees in the exercise of the rights guaranteed insection 7 of the Act.2.The dischargea.Kenneth EkleberryKenneth Ekleberry was hired by the respondent on September 19, 1944, as anelectrician possessing the special ability and experience required for the intri-cate wiring of the five bomb target boats then being built by the respondent forthe United States Navy.As has already been noted, Foreman Anderson knewof Smolikoff's visit to see Ekleberry at the plant on January 10, 1945.On thefollowing day, Ekleberry began the movement, to organize the respondent's em-ployees by bringing the Union's application cards into the plant and startingthe open discussions of the Union among the employees. On the morning ofJanuary 12, it will be recalled, the respondent told Anderson that he would notstand for the Union in the plant.During lunch hour on that day, Ekleberry'and several other employees conferred with Smolikoff on the street in full viewof the respondent's office.At the end of the same day, during which 16 employeeshad joined the Union, the respondent discharged Ekleberry and told ForemanDroughton that the reason for the discharge was the fact that Ekleberry hadbeen seen talking with a union organizerNotwithstanding this clear evidence that Ekleberry's discharge was due tohis union activities, the respondent asserted in his answer and also in his testi-mony at the hearing, that Ekleberry was discharged on January 12 because ofhis inefficiency and failure to perform his work properly. In attempting tosupport this contention, the respondent testified that General Foreman Peasehad reported Ekleberry as loafing on the job and recommended his dischargeas early as October or November 1944; that Ekleberry had not prepared anyusable diagrams of the wiring installed by him; that Ekleberry had wired onlythree boats from September 19, 1944, until January 12. 1945 at the exorbitantwage cost of $1,250 although he told other employees that he could wire a boat intwo or three nights with the assistance of a couple of electricians; that afterhkleberry's discharge, the respondent had invited and received a bid from a localelectrical contractor for the installation of the wiring in the last two targetboats at a cost of $340 per boat; and that the respondent had then employedanother expert electrician who completed the work on these two boats in 2or 3 weeks.However, this testimony, when considered in conjunction with the uncontra-dicted testimony of other witnesses, is not persuasive of Ekleberiy's inefficiencyor his failure to perform his work properly, nor does it reveal any expression ofdissatisfaction by the respondent with Ekleberry's work before the time of hisdischarge.On the contrary, the undersigned is impelled to draw conclusionsfrom the testimony quite opposite to those urged by the respondent.ForemanDroughton, who was in charge of Ekleberry, commended the latter's work andinsisted that he accompany the trial rums of the boat m spite of the respondent'sobjection.Parks, the resident inspector for the Navy, testified not only thatEkleberry's work was difficult and so highly specialized that only a few eleetii-cians were qualified but also that the boats on which Ekleberry worked weresatisfactory.The only criticism of Ekleberry's work was made by Pease during PRIGG BOAT WORKS117the first 2 weeks of his employment and before he became general foremanAccording to Pease's testimony, however, he reported as unsatisfactory the workand conduct not only of Ekleberry but also that of almost every other man inthe shop including Foreman Anderson, and recommended their discharges. Thatthis report must have appeared unreliable to the respondent as it did to theundersigned, seems clear.For, the respondent not only rejected Pease's recom-mendations with the statement that Ekleberry was doing experimental workwhich required time, but in speaking of Kenneth Ekleberry's work to his brother,J.F. Ekleberry, late in December 1944,15 the respondent said that he was veryfortunate to get a man who could wire the boats and understood radio shields.radio control, and the other electrical apparatus used on the boats. That the re-spondent was in fact satisfied with Ekleberry's work and had no thought of dis-charging him until he became pi ominent in the Union's campaign is further indi-cated by the fact that, in spite of the importance of Ekleberry's work and thedifficulty of securing in adequate ieplacement, the respondent admittedly madeno attempt to get a qualified electrician to complete the work until after Ekle-berry's dischargeThere appears to be no reasonable basis for criticizing Ekleberry's omissionto prepare and submit plans of the wiring which he was installingWhenEkleberry began his vu ork for the respondent, he was not provided with all ade-quate blue print or plan of the wiring but was compelled to lay out the circuitsand to determine the location of the panels for the controls, in conjunction withtwo -Navy men who uioiked at the salve time on the installation of the secretmechanism to be served by the wiringAs a result, there was considerableexperimentation, testing, and revision of the work as it progressedEkleberrywas not instructed by Droughton, the respondent, or anyone else to draft plansand, as he pointed out in his testimony, he had been employed as an electricianand not as a draftsman.He did, however, make such rough pocket sketches a-were necessary for his work but no one asked him to submit them.Finally, the respondent's argument that Ekleberry was discharged becausethe cost of his work on the target boats was excessive, is unsupported by theevidence.Moreover, it incorrectly assumes that Ekleberry's work during the16 weeks of his employment by the respondent was limited to the routine wiringof three target boats.For, in addition to wiring the target boats, Ekleberryperformed all the general electrical maintenance work about the plant.Further-more, his work on the target boats, as already pointed out, was highly experi-mental in the beginning and he was required to change the lay-outs and locationof the control panels from time to time as a result of test runs. By the timeof his discharge, however, lie had not only completed three boats but had wiredall the panels, the fuse block, and the generator relay for the last two boats sothat they were ready for installation.His unchallenged estimate was that hehad 50 percent of the work on the next to last boat ready so that only installa-tion remained.According to Ekleberry, it was at this stage that he told someof his fellow employees that, with the equipment made up and in the boat, hecould wire the boat in 3 or 4 days with two or three good men. It was also atthis stage that the respondent asked and received an outside bid for the com-pletion of the work on the last two boats. Even with so little routine work yetto be done, the bidder asked for $340 per boat including a labor item of $228 for3 weeks of work forone man'sCertainly the respondent had received greater18JF Ekleberrv. an electrical engineer, was first asked by the respondent to wire thetat get boats, but, being unavailable, he recommended his brother, Kenneth.19The labor estimate in the bid was 190 hoursThe respondent's normal maximum workweek consisted of 6 days of 91/ hours each 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalue from Ekleberry's services for the wages paid to Ekleberry, than this bidderwas prepared to offerUpon the foregoing considerations, the undersigned is convinced that the re-spondent discharged Ekleberry on January 12, 1h45, because he knew that Ekle-berr^was the active leader of the movement to of gamze the respondent's em-ployees as members'of the Union, and not because of and dissatisfactioii withEkleherry's workThe undersigned therefore finds that tine respondent, by dis-charging Kenneth Ekleberry on Januar-, 12, 1945. discriminated in regard to hishire and tenure of employment, therebi discouraging niembersliip in the Unionand interfering with, restraining, and coercing his employees in the exercise ofthe rights guaranteed in Section 7 of the ActbHenry Berry, D. H Wood. J P.Wood,H P Belknep, P G lVatton, end JoeCrai trHenry Berry was also discharged on January 12. under the sane general cir-cumstancesas Kenneth EkleberryBerry, too, had been active on that and thepreceding day in securing memberships for the Union and had also conferredwith Smolikoff on the street in plain viewofthe officeThat Berry's dischargelike that of Ekleberry was based upon his open connection with the Union, wasmade clear by Anderson's comments at the time clock the next horning and hisfrank statement to Berry that he "guessed" Berry's discharge was due to hisunion activities.In the respondent's and Slyei's subsequent discussions of Berry's and Ekle-berry's reinstatement and of the consent election, the respondent showed clearlyhis desire to accomplish the defeat of the Union at the consent election by insist-ing upGn delaying the electionas long aspossible so that he mightfirst announcethe grant of a wage increaseWith the obviously related purpose of whittlingdown the Union's membershipamong hisemployees before election time, the re-spondent also asked Slyer whether the procurement of a job for Berry "some-where else" would be satisfactoryAfter Slyer rejected this suggestion, the re-spondent informed him that Berry and several other employees would be senttowork at Forest Johnson's plant and, although he had already told Johnsonhe was going to release these men and had arranged to transfer them to Johnson'spay roll, he assured Slyer that the men were still on his pay roll, and that it wouldnot benecessaryto post election notices at Johnson's yardThe respondent immediatelyignored theseassurances of good faith both in hisselection and in his treatment of the men sent by him to Johnson's yardWiththe exception of W. W. Carey, who supervised the job. and the two painters, allthe Wien who were transferred were union members, had been openly active inthe union campaign and discussions on January 12. and had conferred with Smoli-koff where they could be seen from the respondent's officeThen, on January 26,the day after he had given Slyerassurancesto the contrary, the respondent re-affirmed hisarrangementwith Johnson that these men be transferred to John-son's pay rolland suggestedthat they secure supplemental referral cardsUnder thecircumstancesshown by the record, the respondent's testimony thathe was compelled to releasethe six union employees by a ruling of the War Man-power Commission and therefore did not discharge them because of their unionmembership and activities,is incredible.When the respondent subcontractedthe work on the target boat on or after January 17, he told Johnson he was goingto release these men.His letter to Johnson on January 26 confirmedhis posi-tion in this respect.WhenJohnson'ssecretary asked Lee during the followingweek howSocial Security and incometax deductions should he handled, it issignificant that Lee referred her not to the office of the Social Security Board nor PRIGG BOAT WORKS119to the local office of the Bureau of Internal Revenue, but to the War ManpowerCommission instead. It thus appears to the undersigned that the respondentinvited a ruling of the War Manpower Commission which would apparently re-quire him to release the union men to Johnson and permit Johnson rather than therespondenteventually to lay them off.But even so, the plan miscarried.Foraccordingto uncontradicted testimony, Johnson's secretary learned, and theninformedthe men, that releases from the respondent were unnecessary after all.Moreover, none were in fact ever given to them by the respondent.Even if the War Manpower Commission's regulations had required the re-spondent to release these six men before they could be placed on Johnson's payroll, the respondent lmght either then have arranged to keep them on his ownpay roll or have reinstated them when the target boat was completed.That hedid neither, although he continued W. W. Carey and the painters on his payroll and returned them to work at his own plant, serves to emphasize his intentto discriminate against the union members and his unwillingness to take anyreasonable step which would preserve thestatusquo for the purposes of theelection.Without seeming to realize the inconsistency, the respondent testified not onlythat he "released" the six union shipbuilders because of a ruling of the War Man-power Commission, but also that the reason for the releases was lack of workdue to the impending completion of his contract for five bomb target boats onFebruary 14 and of a contract for 29 gliders on February 10.Evaluation of thisexplanation for the releases requires a brief preliminary consideration of certainaspects of the respondent's operations.Since the beginning of the war, the respondent has confined himself to thebuilding of boats for the United States Army and Navy.Under various contractsawarded to him since May 17, 1943, he has constructed air driven swamp glidersand "secret" boats for the Army, and personnel boats, plane rearming boats, andbomb target boats for the Navy. The keel of each of these boats is laid andthe boat completely constructed upon a "building form" consisting of a linearseries of 4 x 4 uprights erected on a 2 x 6 sill which rests upon the floor of theshop.There are two of these building forms in the rear of the shop, the sillsof which are embedded in the concrete floor.Each of these two building formsis located approximately 100 feet from the front wall of the shop and is connectedwith the Miami River, which borders the rear of the shop, by a launching wayinto which the boat is slid upon completion of the hull.All of the recent 35foot plane rearming boats have been built on these two permanent forms.Atthe same time, the other boats, including the bomb target boats, which areslightly larger than the plane rearming boats, have been built upon other formsin the front of the shop where their sills were merely placed upon the floor andnot embedded in the concrete.One of these forms still remained in the shopitt the time of the hearing and could have been altered to meet therequirementsofthe deeper and heavier keels of the plane rearming boats within half a day.When target boat hulls were completed on these forms in the front of the shopThey were launched with the aid of a trailer and a hoist. This method of con-struction and launching was once regularly employed by the respondent forplane rearming boats at a former plant and is still possible although his morerecent use of the permanent forms and the launching ways is obviously more.onvenient.Until the beginning of September, 1944, the respondent employed a staff of19 carpenters or shipbuilders, which at that time included Watton, D H Wood,and Berry.By September 1944, construction had fallen considerably behindschedule and the respondent realized that he had more work than he could 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandle with his existing staff.Between September 19 and December 12, hetherefore increased the number of his shipbuilders to 25.Among those hired inthat period were Joe Craig, J. P. Wood, and H. P. Belknap. By January 25,1945, three of the shipbuilders had left the respondent's employ and a fourthhad been permanently incapacitated in an accident.Thus, on January 25, therespondent had only 21 shipbuilders, including the six union members who wereshortly thereafter discharged.Upon their discharge, the respondent was leftwith only 15 shipbuilders.The respondent contends that, upon completion of the bomb target boat andglider contracts, there was insufficient work for more than this group of 15shipbuilders.It appears, however, that on January 25, 1945, he was awarded anew contract by the United States Navy for the construction of 10 more planerearming boats upon which he began work on April 4, 1945, and had only 40percent completed by the time of the hearing although the contract requireddelivery of one boat per week beginning on March 26. In addition, at the timehe discharged the six union shipbuilders. the respondent was engaged in experi-mental construction and in the construction under other contracts of 16 planerearming boats which were eventually completed on April 11, 1945, instead ofOctober 22, 1944, as required by the contract, and of six vessels of a secret typewhich were only 70 percent completed at the time of the hearing in May 1945Thus it is apparent that the respondent has been considerably behind in hiscontract schedules since he discharged the 6 union shipbuilders, just as he wasbehind in his schedules before he increased his staff in the fall of 1944.Thesecret project required three men and little, if any, work thereon was performedbetween February and May 1945.Most, if not all of the work during that period,was performed on the plane rearming boats which normally required eight ship-builders, for each boat.Furthermore, these boats were being built on the twopermanent forms only.Several of the respondent's experienced shipbuilderstestified that the six discharged shipbuilders could have been used to advantagein building additional plane rearming boats on an extra building form as wasdone in the case of the bomb target boats.The undersigned not only finds this to he the fact but is convinced that thecomparatively slight inconvenience and inefficiency involved in such a coursedid not in fact deter the respondent from using the extra building form andcontinuing the employment of the 6 union shipbuilders whom he discharged.From a purely business standpoint, it was clearly to his advantage to bear suchan inconvenience in order to meet his contract obligations to the Navy.As hehimself put it in his own testimony, "They [the Navy] get in a hurry sometimesand crowd the very devil out of you . . " and again ".One of thebest ways for a contractor to get in bad with the government and not be ableto be eligible for future contracts is not to make his delivery on schedule"Thus, when the Navy inspector urged rapid completion of the target boats whichwere long overdue, the respondent not only subcontracted one hull but rushedthe completion of the other remaining hull at his own plant by requiring his mentowork on Sundays, the only time they had ever done so Similarly, it wouldhave been the sensible thing for the respondent to rush the work on the planerearming boats by building some of them on the extra building forms, as liehad built the bomb target boats.Although the respondent stated at the hearingthat his construction of hulls was repeatedly delayed because of the non-deliveryof motors and underwater fittings which he said were ordinarily installed whilethe hulls were still on the forms and before they were launched, he later testifiedthat at the time of the hearing there were three bulls in the water without PRIGG BOAT WORKS121fittings.Upon these considerations, the undersigned concludes that the re-spondent's reduction of his shipbuilding staff through the discharge of the sixunion members was not motivated in fact either by lack of work or even bythe inconvenience or inefficiency of continuing their employment under thecircumstances shown by the record.The respondent also asserted in his answer that the 6 union members werereleased because of inefficiency and poor workmanship.To support this position,the respondent and Pease testified that in October 1944, within approximately2 weeks after he was hired to make an efficiency study, Pease reported thesesix men were not doing their work but that the respondent did not follow hisrecommendations as to discharge because of the press of work and the difficultyof getting laborAside from the fact that it was peculiar that Pease shouldsingle out just six men who 3 months later became the most obviously activemembers of the Union and were then immediately discharged,Pease later testi-fied, as has already been noted,that he also recommended the discharge of aconsiderable number of the other men including Foreman Anderson and, uponsearching questioning,was unable to describe several of the discharged men orto remember the names of, or types of work, performed by a substantial number,of the other employees.Shipbuilder John Morrow,a man of 70,also testifiedthat none of the six discharged employees were qualified except D. H. Wood,whose discharge had surprised MorrowBut Morrow's testimony revealed thatthis was his general opinion of the younger shipbuilders.In questioning severalof the union employees,the respondent asked them to compare the work andability of the discharged men with those of two of the older shipbuilders andthe witnesses quite frankly agreed that the latter were superior.But there wasno expression of opinion at the hearing,supported or unsupported that the sixdischarged employees were inferior to the rest of the shipbuilders as a group.Nor was there any evidence that any of the six discharged employees had everbeen criticized because of their workOn the other hand,they denied havingreceived any criticism and it is a matter of fact that they were chosen as a groupto rush the work on the last target boat at Johnson's yard under a leadman andfinished the boat in the credible time of 2 weeks.Upon this state of the record,the undersigned finds no ground to believe that the six discharged employeeswere inefficient or performed their work unsatisfactorily,or that the respondentreleased them for that reasonFrom all these facts, the undersigned concludes that the respondent dischargedBerry on January 12, 1945, because of his union activities and that his assign-ment to the work at Johnson's yard did not constitute"reinstatement to hisformer or substantially equivalent position."The undersigned is also convincedthat the respondent's assignments of the other five men to Johnson's yard andtheir transfer to Johnson's pay roll was made with the firm intention of severingtheir employment with the respondent and constitutes discharges which weremotivated by their union activities and the respondent's desire to defeat theUnion in the impending consent electionThe undersigned therefore finds that the respondent by discharging HenryBerry on January 12, 1945, by discharging Joe Craig and J. P. Wood, on January26, 1945, by discharging P G Watton,D. H Wood, and H. P Belknap on January29. 30,and 31,1945),respectively,and by thereafter refusing to reinstate anyof them,discriminated in regard to their hire and tenure of employment,therebydiscouraging membership in the Union,and interfering with, restraining, andcoercing his employees in the exercise of the rights guaranteed in Section 7 of theAct. 122DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The refusal to bargaina. The appropriate unitIn the consent election agreement, the respondent and the Union agreed thatall of the respondent's employees, excluding office clerical employees, watchmen,foremen, and supervisory employees, constitute a unit appropriate for the pur-poses of collective bargainingAt the hearing, all parties agreed that ForemanAnderson was not included in this unit In the course of the testimony, someof the employees were referred to as "leadmen." The respondent explained thatthe term had not been used at the plant but was being used in the hearingsolely for the purpose of describing several of the experienced working em-ployeesHe conceded that none of the so-called "leadmen" were to be excludedfrom the unit as supervisory employeesEmployee Percy Adams works part-time as a shop clean-up man and part-time as a watchman. The respondentcontended that he should be included in the appropriate unit but counsel forthe Board contended, and the undersigned finds, that Percy Adams should beexcluded because of his function and duties as a watchman.The undersigned finds that all employees of the respondent employed at hiaPrigg Boat Works plant, exclusive of office clerical employees, watchmen, fore-men, and supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees or effectivelyrecommend such action, in respect to rates of pay, wages, hours of employment,and other conditions of employment, have constituted and now constitute. anappropriate unit for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.bRepresentation by the Union of a nta)ortty in the appropriate unitAs already noted, 1S of the respondent's employees had joined the Union byJanuary 13, 1945.All of them were either non-supervisory shipbuilders or non-supervisory mechanics and thus within the appropriate unit which then included31 persons.20 In the period from January 13, to February 10, 1945, SemanUrytzki, one of the union members, became a foreman, Ekleberry relinquishedhis claim to reinstatement ; two other union members left the respondent's em-ploy on January 16 and February 9, respectively; and one new employee washired on January 20 but was discharged on January 29 2Thus, on February 10,1945, the appropriate unit consisted of 27 employees of whom 14 were members ofthe Union, including the six union members who were released to Forest John-son but excluding Ekleberry.The undersigned finds that on January 13, 1945, and at all times to and in-cluding February 10, 1945, the Union represented a majority of the respondent'semployees in the appropriate unit.20On a list submitted by the respondent to Slyer, the respondent showed his employmentof 38 persons as of January 12, 1945Among those on the list but not within the unit werehis bookkeeper,his secretary,two foremen(Anderson and Droughton),two watchmen, andPercy Adams, who has already been mentioned. The other 31 employees on the list, in-cluding the 18 Union members, were all within the unitSeman Urytzki, one of the Unionmembers, was listed as a foreman but this was an error, as the respondent admitted, sincehe did not acquire this status until the first week in February.21The name of P W Emge, who was hired to complete Kenneth Ekleberry's work, ap-pears on the respondent's pay roll for the week ending January 26,1945,with the notation,"Contract-piece work"El mge's name does not appear on the respondent's pay roll rec-ords for the weeks ending February 2, 9, or 16; nor does it appear upon the eligibility listfurnished by the respondent to Slyer on February 8 or 10. The undersigned finds there-fore that Enige was not in the appropriate unit on February 10, 1945. PRIGG BOAT WORKScTherefusal to bargain123On January 13, 1945, the respondent received the Union's letter requestingrecognition.Although lie never answered this letter, he did consent to theholding of an election uudei the supervision of the Board's Regional Director todetermine whethei the Union in fact represented a majority of the employeesin the appropriate unitWhile lie was entitled to insist upon the establishmentof the Union's majority, lie was under the correlative obligation to permit, andto abide by, his employees' fiee choice of a representative as it existed at thetime of the request for recognition, and not to attempt to defeat such choiceby dischaigma union ineinbei,4 betoie the election or by any other form of inter-ference, restraint. or coercionThat the respondent did not observe this obli-gation, and had no intention of doing so, is clear from the present i ecord.In fact, the respondent overlooked no opportunity which would enable himto avoid bargaining with the UnionAs the undersigned has already found, heinsisted upon delaying the election in the frankly expressed hope that before theelection lie aright be able to announce the War Labor Board's approval of hisrequest for permission to give them a wage increase.Failing to receive officialnotification from theWar Labor Board by the morning of the election, herelied upon a telephone call which gave him the desired information, and madea point of telling Perpall and Morrow that morning that they were to get theraiseFin thermore, as the undersigned has also found, the respondent dis-vious purpose of eliminating them as employees and excluding them from theelectionHe then insisted upon remaining at the polls during the election tobe certain that they were not permitted to vote even a challenged ballot whichwould have preserved their vote should the Regional Director have found themto be eligible and their vote to be material.Moreover, while in the presenceof the men waiting to vote, lie either made or agreed with the remark directedto Sider that the C. I 0 controlled the Board. In short, his conduct in thepresence of the men at the polls was such that they could not fail to have beenimpressed by his opposition to the Union and his disregard of Slyer's repeatedpleas that he leave the polls to insure a fair election, unembarrased by hispresenceThat this was his intention and that the respondent knew what hewas doing, appears from his later remarks to Slyer that be did not want aC I. 0 or A. F L. union but that "If you hadn't made that crack about thosemen who were laid off, or those men outside voting, I might have let you goahead with the election "The undersigned concludes that respondent's conduct not only made impossiblea fair election for the determination of the employees' free choice of a repre-sentative, but that it constituted a clear announcement both to his employeesand to the Union that he was determined not to recognize nor to bargain withthe Union as their representative.The undersigned is also convinced that therespondent neither discussed nor executed the consent election in good faithbut that from the time he received the Union's request his sole concern was toavoid collective bargaining with the Union.The undersigned therefore findsthat, on January 13, 1945, and on February 10, 1945, and at all times sinceFebruary 10, 1945, the respondent has refused to bargain collectively with theUnion as the exclusive representative of his employees in the appropriate unitand has thereby interfered with, restrained, and coerced his employees in theexercise of the rights guaranteed in Section 7 of the Act. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR L\BOR PRV('TICES UPON COMMERCEThe activities of the respondent set forth tit Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate and substantial relation to trade, traffic and conmerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of coannei ceV.THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices, the undersigned will recommend that it cease and desist there-from and take certain affirmative action in order to effectu,ite the policies oftimeAct.The undersigned has found that, by discharging licitly I.ei iy, D HWood,J P Wood, HP Belknap,P G Watton, Joe Craig, and Kenneth Ekleb>rry, theiespondent discriminated in regard to their hire and tenui e of employment,thereby discouraging membership in the UnionNo recommendation 11 ill be madefor the reinstatement of Kenneth Ekleberry or for his reimbursement for lossof earnings because, on or about January 24, 1945, he disclaimed any desire forreinstatementand wasthereaftermade whole b^ the respondent for his lossof earningsto that date.The undersigned will, however, reconunend that therespondent offer to the other six discriminatorily discharged employees irn-inediate andfull reinstatementto their former or substantially equivalent posi-tions,without prejudice to their seniority or otherrightsand privileges, and thatthe respondent make them whole for any loss of pay they may have sufferedby reason of the discrimination against them, by payment to each of them of amum of money equalto that which he normally would have earned as wages fromthe date of his discriminatory discharge, to the date of the offer of reinstatement,less hisnet earnings22during that period.For the reasons expressed b^ theBoardin other cases,23the undersigned regards compliance with this recom-mendationas essentialto the effectuation of the policies of the Act in the presentcase, even though it appears from the record that several of the employees titquestion may have secured substantially equivalent emploi moat elsewhereThe undersignedhas alsofound that the respondent refused to bargain col-lectively with the Union although the Union was the exclusive representative ofthe employees of the respondent in a unit appropriate for the purposes of col-lective bargainingAccordingly the undersigned will reconunend that the re-^pondent,uponrequest, bargain collectively with the Union as the representativeof his employees in the appropriate unit.Upon thebasisof the above findings of tact, and upon the entire record inthe case, the undersigned slakes the following:CONCLUSIONS OF LAWIIndustrial Union of Marine and ShipbuildingWorkersof America,C. I. 0.,is a labor organization within the meaning of Section 2 (5) of the Act.By"net earnings" is meant earnings less expenses,such as foi tiansportation, room,aid board,incurred by an employee in connection with obtaining w\ ork and working else-vvhere than for the respondent,which would not have been incurred but for his unlawtul,lischarge and the consequent necessit,,of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 NL R B 440-Monies received for work performed uponFederal,State, county,municipal,or othei work-relief projects shall be considered as earn-ings.SeeRepublicSteelCorporation v N L R B,311 U. S 723 SeeMatter of FordMotorCompany,31 N I,R B 994,1099 1100,Matter of PhelpsDodge Corporation,35 N L R.B 418, 420-421 PRIGG BOAT WORKS1252By discriminating in regard to the lure and tenure of employment of KennethEkleberry, Henry Berry. D H Wood, J. P. Wood, H P. Belknap, P. G Watton.and Joe Craig, and thereby discouraging membership in Industrial Union ofMarine and Shipbuilding Workers of America, C. I. 0., the respondent hasengaged in and is engaging in unfair labor practices within the meaning of SectionS (3) of the Act.3At all times material herein, all employees of the respondent employed athis Prigg Boat Works plant, exclusive of office clerical employees, watchmen,foremen, and supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees or effectivelyrecommend such action, in respect to rates of pay, wages, hours of employment,and other conditions of employment, have constituted and now constitute, anappropriate unit for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.4.On or about January 12. 1945. and at all times thereafter, Industrial Unionof Marine and Shipbuilding Workers of America. C. I 0, has been the exclusiverepresentative of the employees in the above unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.5.By refusing on or about January 12, 1945, and at all times thereafter tobargain collectively with Industrial Union of Marine and Shipbuilding Workersof America, C I. 0. is the exclusive representative of the employees in suchunit, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (5) of the Act.6 By interfering with, restrainuig, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) pfthe Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSOn the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that the respondent, H. Paul Prigg, an individualdoing butsuess under the name and style of Prigg Boat Works, Miami, Florida,his agents, successors, and assigns, shall :1.Cease and desist from(a) Discouraging membership in Industrial Union of Marine and ShipbuildingWorkers of America, C. I 0, or in any other labor organization of his employees,by discharging or refusing to reinstate any of his employees or by discriminatingin any other manner in regard to their hire or tenure of employment or any termor condition of their employment ;(b)Refusing to bargain collectively with Industrial Union of Marine andShipbuilding Workers of America, C I 0., as the exclusive representative of allhis employees at the Prigg Boat Works plant, exclusive of office clerical em-ployees, watchmen, foremen, and supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status of em-ployees or effectively recommend such action in respect to rates of pay, wages,hours of employment, and other conditions of employment;(c) In any other mariner interfering with, restraining, or coercing his em-ployees in the exercise of the right to -elf-organization, to form labor organiza-tions, to join or assist Industrial Union of Marine and Shipbuilding Workersof America, C. 1 0, or any other labor organization, to bargain collectivelythrough repieaentatives of 11 err own chooaing, and to engage in concerted activi- 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDties,for the purposeof collectivebargainingor other mutual aid or protection,as guaranteed in Section7 of the Act.2Take the following affirmative action, which theundersigned finds willeffectuatethe policiesof the Act :(a)Offer HenryBerry, D. H. Wood, J. P. Wood, H. P Belknap, P G. Wattonand Joe Craig immediate and full reinstatement to their former or substantiallyequivalent positionswithout prejudice to their seniority or other rights andprivileges and make themwhole forany loss ofpay they may have suffered byreason of the discriminationagainst them, by payment to each of them of a sumof money equalto that which he normally would haveearned aswages from thedateof his discriminatorydischarge to the date of the offer of remstatenient, lesshis net earnings' during thatperiod.(b)Upon request bargain collectively with IndustrialUnion of Marine andSbipbnilding Workers of America, C. I O., as the exclusive representative of allhis employees at the Prigg Boat Works plant, exclusive of office clerical em-ployees,, watchmen, foremen, and supervisory employees with authority to hirepromote, discharge, discipline, or otherwise effect changes in the status of em-ployees or effectively recommend such action in respect to rates of pay,wages,hours of employment, and otherconditionsof employment.(c)Post at his plant in Miami, Florida, copies of the notice attached hereto,marked "Appendix A." Copies ofsaidnotice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by the respondent,be posted by him immediately upon receipt thereof,and maintainedby him forsixty (60) consecutive days thereafter, in conspicuousplaces,including allplaces where notices to employees are customarily postedReasonable stepsshall be taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material ;(d)Notify theRegionalDirector for the Tenth Region in writing, withinten (101 days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply with the foregoing recommendations.It is further recommendedthat unlesson or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent has notified saidRegional Director in writing that it will comply with the toregoing recommenda-tions the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, eltective July 12, 1944, asamended,any party or counsel for the Board may within fifteen (15) days fromthe dateof the entry of the order transferred in the case to the Board. pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington, 25 D C, an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (includingrulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof Immediately upon the filing of such state-ment of exceptions and/oi brief, the party or coinisel for the Board filing thesame :shall serve a copy thereof upon each of the panties and shall file it copywith the Regional DirectorAs further prodded in said Section 33. should anyMarty desire permission to argue orally before the Board. request therefor mustbe made in writing to the Board within ten (10) dad s from the (late of the ordertransferring the case to the BoardWILLIAMF. SCHARNIKOW,Dated July 21,1945-Trial Examiner.'4See footnote 22,supra. PRIGG BOAT WORKSAPPENDIX ANOTICE TO ALL EMPLOYEES127Pursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Industrial Union of :Marine and ShipbuildingWorkers of America, C. I. 0 or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discriminationWe will bargain collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreementThe bargaining unit is : All em-ployees at the Prigg Boat Works plant, exclusive of office clerical employees,watchmen, foremen, and supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such action, in respect to rates of pay,wages, hours of employment, and other conditions of employment.The employees to be reinstated with back pay are Henry Berry, D. H. Wood,J.P Wood, H. P. Belknap, P. G. Watton, and Joe Craig.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.H. PAUL PRIGG,,DOING BUSINESS UNDERTHE NAME OFPRIGG BOAT WORKS,(Employer)Dated----------------- ------By--------------------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material